Citation Nr: 1225799	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-22 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  What evaluation is warranted for diabetes mellitus, Type II from May 9, 2005?
 
2. Entitlement to service connection for a neurological disability of the upper extremities.
 
3.  Entitlement to service connection for a musculoskeletal or neurological disability of the ankles.
 
4.  Whether new and material evidence has been submitted to reopen the claim for service connection for a musculoskeletal or neurological disability of the legs, other than peripheral neuropathy.
 
5.  Whether new and material evidence has been submitted to reopen the claim for service connection for a disability manifested by a generalized skin rash, to include secondary to exposure to Agent Orange.
 
6.  Whether new and material evidence has been submitted to reopen the claim for service connection for congenital hemivertebral scoliosis and a developmental shoulder abnormality.
 
7.  Entitlement to service connection for degenerative joint disease of the shoulders and thoracic spine.  
 
8.  Entitlement to service connection for total disability rating based on individual unemployability (TDIU) prior to February 26, 2010.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1967 to October 1969. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In August 2010, the Board remanded the claim for further development.  The requested development has been substantially complied with and the claim is ready for appellate review.
 
The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was part of the August 2010 Board remand.  Entitlement to service connection for PTSD was granted in a rating decision of March 2012.  Therefore, as the benefit sought on appeal was fully granted, the issue is no longer before the Board.   

The issues of entitlement to an effective date prior to February 26, 2010, for the grant of service connection for lung cancer and a 100 percent rating have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 
 
Where a claimant raises the claim of entitlement to individual unemployability benefits due to a disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record contains evidence that the Veteran is currently unemployed.  Moreover, there is a medical statement stating that the Veteran is unemployable due to his health issues.  While the Veteran is currently in receipt of a 100 percent disability rating for his service connected lung cancer effective from February 26, 2010, this is not a permanent rating.  Therefore, the Board does not consider the issue of entitlement to a total disability rating based on individual unemployability to be moot on account of the 100 percent disability rating for lung cancer and considers it raised by the record.  
 
The issues of entitlement to service connection for degenerative joint disease of the shoulders and thoracic spine, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Diabetes mellitus, type II requiring insulin, a restricted diet and a regulation of activities is not demonstrated. 
 
2.  In a February 1993 rating decision VA found that new and material evidence had not been received to reopen a claim of entitlement to service connection for congenital hemivertebral scoliosis and a developmental shoulder abnormality, residuals of Agent Orange exposure to include skin rash, and a bilateral leg disability; the appellant did not appeal.
 
3.  Evidence added to the record since the February 1993 rating decision does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for hemivertebral scoliosis, a developmental shoulder abnormality, a skin rash, to include as due to Agent Orange exposure; and a bilateral leg disability; and it does not raise a reasonable possibility of substantiating the claim.
 
4.  At the January 2010 hearing, the Veteran withdrew his appeal of his claim for entitlement to service connection for a musculoskeletal or neurological disability of the ankles, other than peripheral neuropathy.
 
5.  The preponderance of the evidence is against finding that an upper extremity neurological disability had its onset during service; and such a disorder is not shown to be related to an injury, disease, or event of service origin.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an initial disability evaluation in excess of 20 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011). 
 
2.  The February 1993 rating decision declining to reopen the issue of entitlement to service connection for hemivertebral scoliosis and a developmental shoulder abnormality, a skin rash to include as due to Agent Orange exposure, and a bilateral leg disability, other than peripheral neuropathy, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).
 
3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hemivertebral scoliosis and developmental shoulder abnormality.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
 
4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a disability manifested by a generalized skin rash, to include as due to Agent Orange exposure.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a musculoskeletal or neurological bilateral leg disability, other than peripheral neuropathy.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
6.  The criteria for withdrawal of a substantive appeal concerning the claim of entitlement to service connection for a musculoskeletal or neurological disability of the ankles have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 
 
7.  A neurological disability of the upper extremities is not due to disease or injury that was incurred in or aggravated by service, and such a disorder may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In letters of May 2005, June 2006 and July 2007 VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was also provided notice of how disability ratings and effective dates are determined.  In May 2005, the appellant was provided notice in light of Kent v. Nicholson, 20 Vet. App. 1 (2006).  While complete notice was not provided until after the initial rating decision, the claim was readjudicated in a statement of the case and various supplemental statements of the case, and the Veteran was afforded ample opportunity to submit evidence on his behalf of which he availed himself.  Therefore, there is no prejudice with the timing deficiency.  The case was most recently readjudicated in the March 2012 supplemental statement of the case. 
 
VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was provided a VA examination October 2010 and on review, it is adequate for rating purposes. 
 
Under 38 C.F.R. § 3.159 obtaining a VA medical opinion in claim requiring new and material evidence can only be considered if new and material evidence is actually presented or secured.  Because new and material evidence has not been submitted in this case, a VA medical opinion addressing the issues of entitlement to service connection for a bilateral leg condition other than peripheral neuropathy, a developmental shoulder disorder, a disability manifested by a skin rash, and a back disability is not necessary.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c)(4). 
 
Legal Criteria and Analysis
 
I.  Disability Rating - Diabetes Mellitus
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder , requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
Where, as here, entitlement to service-connection has been established, but entitlement to a higher initial disability rating is claimed, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings). 
 
Pursuant to the rating schedule, diabetes is evaluated as follows: requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet (20 percent); requiring insulin, restricted diet, and regulation of activities (40 percent).  38 C.F.R. § 4.119, Diagnostic Code 7913. 

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366   (2007). "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008). 
 
The Veteran's diabetes mellitus Type II is currently rated as 20 percent disabling.  
 
On VA examination in July 2006 the Veteran reported being on medication and diet for control of his diabetes.  He exercised by walking, but could not walk at that time due to degenerative joint disease of the hip.  He denied having any hypo or hyperglycemic effects secondary to diabetes.  He was diagnosed with Type II diabetes presently stable on Metformin and Rosiglitazone.  
 
VA outpatient treatment records show continued treatment for diabetes mellitus Type II.  A February 2008 diabetes consult notes that the Veteran was on a controlled diet for his diabetes.  He denied any hypoglycemic reactions.  He took medication for control of his diabetes and he exercised every day by walking.
 
On VA examination in October 2010, the Veteran denied any ketoacidosis or hypoglycemic reactions, or needing to be seen for either ketoacidosis or hypoglycemic reactions.  He reported being on a restricted diet but his activities were not restricted due to his diabetes.  He was treated with Metformin.  It was noted he had hyperlipidemia.  
 
On review, the criteria for a 40 percent evaluation for diabetes are not met.  Evidence of record shows that the Veteran's diabetes requires medication and a restricted diet for control of his diabetes.  There is, however, no evidence that the Veteran's diabetes requires a regulation of activities.  The term "regulation of activities" means that the appellant must avoid strenuous occupational and recreational activities.  38 C.F.R. § 4.119.  In fact, at the January 2010 hearing, the Veteran himself testified that despite having diabetes he was able to exercise.  There is no clinical evidence that contradicts the fact that the appellant is able to exercise.  Hence, at no time during the appeal period has the Veteran's diabetes been clinically demonstrated to be  more than 20 percent disabling, and staged ratings are therefore not warranted.  Hart. 
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
As discussed above, the rating criteria for diabetes reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id. 
 
II.  New and Material
 
A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Id.   
 
A.  Congenital hemivertebral scoliosis and a developmental shoulder abnormality
 
In a March 1970 rating decision entitlement to service connection for congenital hemivertebral scoliosis and a developmental shoulder abnormality were denied on the basis that the congenital disability was not aggravated beyond its natural progression by service.  The Veteran was informed of the decision that same month and he did not appeal.  Therefore, the decision is final.  38 U.S.C.A. § 7105.
 
In a February 1993 rating decision a request to reopen the claim for a back disability was denied on the basis that the disability was congenital and there was no evidence it had been aggravated by service.  The Veteran did not appeal the decision and it became final.  Id.
 
At the time of the 1993 denial, service treatment records, a VA examination of January 1970 and the Veteran's statements were of record.  Service treatment records showed the Veteran complained of back pain related to a congenital hemivertebral scoliosis.  The January 1970 VA examination showed a developmental disability of the shoulder with delayed maturation of the acromion process. 
 
Since the February 1993 rating decision, additional VA outpatient treatment records have been associated with the claim file.  These records show no treatment for a congenital hemivertebral scoliosis or a developmental shoulder disability.  Also added to the record is January 2010 hearing testimony wherein the appellant testified that a physician had told him his congenital disability was related to service.  He has not, however, presented a written statement to that effect from that physician.
 
The evidence submitted since 1993 does not contain information that raises a reasonable possibility of substantiating the claim.  There remains no competent evidence showing that either the Veteran's congenital hemivertebral scoliosis  or developmental shoulder disability were aggravated by service.  While the Veteran has alleged a physician told him the disabilities were related to service, he could not state when he was told that opinion or even the name of the physician who told him.   The record remained opened for sixty days after the January 2010 hearing to allow the Veteran to submit new and material evidence to include a statement from the physician.  The appellant did not do so.  Without new and material evidence, the claim cannot be reopened.  Hence, the claim must be denied.  38 U.S.C.A. § 5108. 
 
Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 
 
B.  Skin Rash
 
As noted in the August 2010 remand, the Veteran testified that he was seeking service connection for a skin condition affecting his ankles, similar to the skin disorder found at the elbows.  He further testified he was seeking entitlement to service connection for a skin condition affecting his legs.  A review of the claim file shows that in a rating decision of September 1983, service connection for residuals of Agent Orange exposure, including a skin rash, was denied on the basis that the then current skin rash on the elbows was not related to the one episode of skin rash on the neck and chin in service, and there was no evidence the skin rash was related to exposure to Agent Orange.  The rating decision noted a denial of residuals of exposure to Agent Orange and skin rash of the elbows.  Thereafter, in a February 1993 rating decision, VA denied the request to reopen the claim for service connection for residuals of Agent Orange exposure on the basis that the skin rash on the Veteran's legs was not due to Agent Orange exposure.  
 
Considering the facts above and the Veteran's assertions that he is seeking service connection for a generalized skin disability, the Board has rephrased the issue as whether new and material evidence has been received to reopen the claim for service connection for a disability manifested by a generalized skin rash, to include secondary to exposure to Agent Orange.
 
The Veteran was informed of both the September 1983 and the February 1993 rating decisions.  He did not appeal either, and they are final.  38 U.S.C.A. § 7105.
 
At the time of the prior denial the evidence of record included service treatment records, VA outpatient treatment records and the Veteran's statements.  Service treatment records showed the Veteran was treated for a neck and scalp rash in service.  Post service, he was treated for eczema on the elbows, a rash on the legs, and chronic dermatitis.  
 
Since the last denial, additional VA outpatient treatment records and private treatment records have been introduced.  Private treatment records show a diagnosis of eczema of the legs, arms, and face.  He has been noted to have extensive xerobit skin.  He has also been noted to have chronic eczema and dermatitis.  VA outpatient treatment records of March 2008 show diagnoses of xerosis of the palms, lichen simplex chronicus, and prurigo nodules.   
 
The evidence submitted since 1993 does not, however,  contain information that  raises a reasonable possibility of substantiating the claim because there remains no evidence of a diagnosed skin disability due to an incident or injury inservice, to include exposure to Agent Orange.  While the Veteran now has specific disabilities associated with rashes on his arms, legs and face, the existence of a rash on his arms, legs and face was a fact that was already of record at the time of the prior denial.  The fact remains that there is still no evidence of a nexus between a current skin disorder and service.  The evidentiary defect that existed at the time of the prior denial continues.  Without new and material evidence, the claims cannot be reopened.  Hence, the claims must be denied.  38 U.S.C.A. § 5108. 
 
Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni. 
 
C.  Musculoskeletal or neurological disability of the legs, other than peripheral neuropathy 
 
A March 1970 rating decision denied entitlement to service connection for a bilateral leg condition on the basis that there was no then current disability.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105.
 
A November 1990 rating decision denied entitlement to service connection for a shell fragment wound of the left leg on the basis that there was no current disability of the left leg and no showing of shell fragment wounds of the left leg.  The Veteran did not appeal the decision and it is final.  38 U.S.C.A. § 7105.
 
A February 1993 rating decision declined to reopen the claim of entitlement to service connection for a right leg disability on the basis that there was no evidence of a current right leg disability.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105.
 
At the time of the prior denial service treatment records, VA outpatient treatment records and the Veteran's statements were of record.  Service treatment records were silent for any complaints of or treatment for a bilateral leg disability.  Also of record were the Veteran's statements wherein he stated that he suffered from a shell fragment wound to the left leg in service. 
 
Since the February 1993 rating decision, additional VA outpatient treatment records and private treatment records have been associated with the claim file.  These records do not show a diagnosis of a bilateral leg disability other than peripheral neuropathy.  Also added to the record is the Veteran's testimony at the January 2010 hearing wherein he testified he incurred shell fragment wound injuries to the ankles in service.  
 
Finally, the record includes a March 2012 letter from the Joint Services Records Research Center (JSRRC) Coordinator which specifically states that the Veteran's statements regarding receiving injuries due to enemy attacks was not conceded.
 
The evidence submitted since 1993 does not contain information which raises a reasonable possibility of substantiating the claim because there remains no evidence of a diagnosed disability other than neuropathy of the legs.  (That question is addressed on the merits below.)  As before, despite the Veteran's claims of shell fragment wounds to his ankles and legs in service, there still remains no competent evidence to corroborate his accounts.  Simply put, there is no medical evidence of shell fragment wounds of the legs or ankles or any other bilateral leg disability other than neuropathy.  The Board notes that the issue of a skin rash of the legs is the subject of a separate issue within this claim.  As such, evidence of a rash on the legs and ankle is not being considered as part of this issue.  Without new and material evidence, the claims cannot be reopened.  Hence, the claims must be denied.  38 U.S.C.A. § 5108. 
 
Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni. 
 
III.  Service connection 
 
A.  Musculoskeletal or neurological disability of the ankles
 
The Veteran is service connected for peripheral neuropathy of each lower extremity.  The ratings assigned for those disorders is a question not before the Board.

At the January 2010 hearing, the Veteran stated that he was not claiming service connection for an ankle joint problem.  Rather, he testified that he was claiming entitlement to service connection to a skin condition affecting his ankles.  The Veteran acknowledged being service connected for lower extremity neuropathy and testified he was claiming service connection for a skin condition affecting the legs.  
 
Hence, the Veteran has effectively withdrawn his appeal with regards to the issue of service connection for a musculoskeletal or neurological disability of the ankles.  By clarifying he was not seeking service connection for a disability of the ankle joint but rather a skin disability, he withdrew his appeal as to that issue.  A substantive appeal may be withdrawn on the record at a hearing by the veteran at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  As the Veteran withdrew his appeal to the issue of entitlement to service connection for a musculoskeletal or neurological disability of the ankles, there remain no allegations of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review the issue.
 
B.  Neurological disability of the upper extremities
 
The Veteran seeks service connection for symptoms of numbness and tingling in the upper extremities.  He has been diagnosed with carpal tunnel syndrome.  The RO has adjudicated the claim as one for service connection for peripheral neuropathy of the upper extremities.  In Clemmons v. West, 23 Vet.App. 1 (2009) the Federal Circuit held that though a veteran may only seek service connection for PTSD, such a claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Accordingly, the Board finds that the Veteran's claim should be one for a neurological disability of the upper extremities.  The issue has been rephrased accordingly on the title page of this decision.  
 
Service treatment records are completely silent for any diagnosis of or treatment for a neurological disability of the upper extremities.  While there is no separation examination report of record, a January 1970 VA examination did not note any neurological abnormalities.  
 
Post-service VA outpatient and private treatment records show the Veteran complained of numbness and tingling in the upper extremities.  Specifically, VA outpatient treatment records of June 2007 note complaints of tingling of the fingers.  Paresthesias were noted at the time.  
 
A private nerve conduction test of October 2008 notes findings of right and left median motor sensory neuropathy consistent with carpal tunnel syndrome.  Private records of November 2008 show a diagnosis of carpal tunnel syndrome.  
 
An October 2010 VA examination showed that monofilament testing, pinprick sensation and vibratory sensation in the upper extremities.  The examiner noted there was no evidence of peripheral neuropathy of the upper extremities.  
 
On review of the evidence, the Board finds that the evidence of record weighs against a finding of entitlement to service connection for a neurological disability of the upper extremities.  While the October 2008 electromyographic study report noted that there were signs that "might be" suggestive of diabetic sensory neuropathy in the hands, the only diagnosed upper extremity disorder was carpal tunnel syndrome.  Notably, the Veteran has not alleged an injury or other disease of the upper extremities in service and has not alleged continuity of symptomatology in service.  Moreover, the record is devoid of any in-service complaints associated with the upper extremities.  
 
There is no competent evidence of a nexus to service.  The Board acknowledges that the Veteran has argued that his upper extremity disability is due to his service or a service connected disorder.  While the Veteran is competent to report symptoms as they are perceived through his senses, in this case numbness and tingling, he is not competent to provide an opinion as to the etiology of a complex medical issue such as carpal tunnel syndrome.  See Jandreau v. Nicholson, 492 F. 3d. 1371 (Fed. Cir. 2007).  Therefore, his statements do not provide a basis on which to grant service connection.  Moreover, the record is devoid of any competent opinion relating the currently diagnosed carpal tunnel syndrome to any disease, injury or incident in service.  Of course, if the Veteran is able to present proof that he has upper extremity neuropathy secondary to, for example, diabetes he should file a claim to reopen this issue and submit that evidence to VA.
 
The preponderance of the evidence is against finding that the Veteran currently has a neurological disability of the upper extremities that is related to active military service or events therein.  The doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.

The claim is denied.
 
 
ORDER
 
Entitlement to an evaluation in excess of 20 percent for diabetes mellitus Type II, is denied.  
 
The application to reopen the claim of entitlement to service connection for congenital hemivertebral scoliosis and developmental shoulder abnormality is denied.
 
The application to reopen the claim of entitlement to service connection for a musculoskeletal or neurological leg disability, other than peripheral neuropathy, is denied.
 
The application to reopen the claim of entitlement to service connection for a disability manifested by a generalized skin rash, to include due to exposure to Agent Orange, is denied.
 
Entitlement to service connection for a neurological disability of the upper extremities is denied.  
 
The appeal of the claim of entitlement to service connection for a musculoskeletal or neurological disability of the ankles is dismissed.  
 
 

REMAND
 
As a general rule, "when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered."  38 U.S.C.A. § 7104(b).  However, if a veteran's claim does not have the same factual basis as a prior claim, then the veteran is not seeking to reopen his prior claim but rather is opening a new claim.  In such cases the new and material evidence requirement of 38 U.S.C.A.  § 5108 is inapplicable.
 
A properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  Therefore, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  But see  Clemons. 
 
VA previously denied a claim to reopen the issue of entitlement to service connection for congenital hemivertebral scoliosis and a developmental shoulder abnormality.  Outpatient treatment records show a diagnosis of advanced degenerative joint disease of the shoulder and degenerative joint disease of the thoracic spine.  These are acquired disorders, and they arguably constitute a new claim for service connection for degenerative joint disease of the shoulders and thoracic spine.  But see Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the RO must adjudicate the claim and issue a rating decision.
 
As noted previously, the appellant is in receipt of a 100 percent rating for lung cancer effective from February 26, 2010.  Further, the appellant has presented a claim of entitlement to an earlier effective date for both the grant of service connection for lung cancer, as well as the effective date for the rating assigned.  

In Rice, the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability was part of an underlying increased rating claim.  The record shows the Veteran is currently unemployed, and there is evidence that the Veteran is unemployable due to his health issues.  The issue of entitlement to a total disability evaluation based on individual unemployability prior to February 26, 2010, however, has not been developed by the RO.  As such, on remand, the issue should be developed and adjudicated.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should forward a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability to the Veteran for completion.  The appellant must complete this application based on his employment status prior to  February 26, 2010.
 
2.  Thereafter, the RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to any former employers listed on the Veteran's submitted VA Form 21-8940 for any term prior to February 26, 2010.
 
3.  The RO must then adjudicate the issues of entitlement to an effective date prior to February 26, 2010, for the grant of service connection for lung cancer and a 100 percent rating have been raised by the record.  The appellant and his representative must be informed of that decision and informed of their appellate rights.

4  Thereafter, the Veteran's claims files should be forwarded to an appropriate physician so that an opinion may be secured addressing whether it is at least as likely as not that the appellant's service connected disorders alone rendered him unable to secure and maintain substantially gainful employment prior to February 26, 2010.  A complete rationale must accompany any opinion offered.  If an examination is required, the RO should take any necessary steps to secure that study.
 
5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.
 
6.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  The issues of entitlement to service connection for degenerative joint disease of the shoulders and thoracic spine, and entitlement to a total disability evaluation based on individual unemployability prior to February 26, 2006, must be adjudicated by the RO.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


